DEVORE, J.,
dissenting.
If “to err is human,” then to overcorrect should be forgivable.1 Our majority opinion overcorrects. After the Court of Appeals drifted in 2010, deeming a vehicle search-able sans warrant because the vehicle is merely “operable,” and prompted the Supreme Court to reverse,2 we now overcorrect by requiring that the police must see a vehicle *720moving in order that the vehicle may be treated as “mobile” for purpose of the automobile exception. 269 Or App at 712-13, 713-14, 715.
All agree that Oregon law permits a warrantless search of a vehicle when police encounter a vehicle that is mobile and when they have probable cause to search it. That vehicle should be recognized to remain mobile, although stopped, when it is still being operated, as here, with a driver at the wheel and the engine running, and when police have objective evidence that the vehicle has recently moved or is about to move. It should not matter that the driver and vehicle have stopped, paused, or are waiting. Because I believe the majority draws too narrow a conclusion from recent Supreme Court decisions, disregards prior statements of this court on point, and creates a new, unnecessary, and unrealistic rule, I respectfully dissent.
OREGON’S AUTOMOBILE EXCEPTION
The automobile exception to the warrant requirement allows that, “if police have probable cause to believe that a person’s automobile, which is mobile when stopped by police, contains contraband or crime evidence,” they may conduct a warrantless search of the vehicle for those items. State v. Brown, 301 Or 268, 276, 721 P2d 1357 (1986); State v. Getzelman, 178 Or App 591, 595, 39 P3d 195, rev den, 334 Or 289 (2002). Conversely, “any search of an automobile that was parked, immobile and unoccupied at the time the police first encountered it in connection with the investigation of a crime must be authorized by a warrant ***.” State v. Kock, 302 Or 29, 33, 725 P2d 1285 (1986). The automobile exception and its limit appeared as point and counterpoint in a pair of 1986 decisions from the Oregon Supreme Court. Compare Brown, 301 Or at 273-78 (automobile exception), with Kock, 302 Or at 33-34 (limitation). The exception’s limit, which is at issue here, was drawn from a set of facts in Kock that were to recur twice in more recent decisions, State v. Meharry, 342 Or 173, 149 P3d 1155 (2006), and State v. Kurokawa-Lasciak, 351 Or 179, 263 P3d 336 (2011). After those decisions, we have applied the automobile exception to other situations. Those *721decisions provide the guidance for the outcome for the new and inevitable case now at hand.
In Brown, the Supreme Court upheld the warrantless search of a car that had been moving when police stopped it. See Brown, 301 Or at 270, 277 (cautioning that “[w]e *** do not address in this opinion whether a warrant for the search and seizure of a parked or impounded automobile is required”). The court quickly faced the converse situation in Kock, 302 Or at 32 (recognizing that “ [w] e are now confronted with such a case”). In Kock, two officers knew that the defendant lacked permission to take merchandise from his employer’s store. Early one morning, the officers watched the defendant leave the store with a package of diapers, put it in his parked car, cover the package, and return to the store. They opened the car, seized the package, and arrested the defendant for theft. The trial court denied his motion to suppress. The Supreme Court reversed and remanded, refusing to extend the automobile exception to a stationary but operational vehicle in a parking lot. To be precise, the court held “that any search of an automobile that was parked, immobile, and unoccupied at the time the police first encountered it in connection with the investigation of a crime must be authorized by a warrant” or exigent circumstances. Id. at 33 (emphases added).
Recognizing that distinction, we observed that, “[i]f the car is not moving, nevertheless, it is considered to be ‘mobile’ if it is occupied and operable when the police first encounter it.” State v. Warner, 117 Or App 420, 423, 844 P2d 272 (1992) (emphases added) (citing Kock but reversing denial of suppression motion because the failing pickup truck had become inoperable by the time the officer was deemed to encounter it). Without saying so, the majority’s decision necessarily rejects this statement from Warner, as well as a decision of this court on remarkably similar facts.
In State v. Cromwell, 109 Or App 654, 820 P2d 888 (1991), the police responded to a report of a prowler, noises in a yard, and a vehicle that had driven down a dead-end road. Police found a truck “parked in the middle of the roadway with its parking lights on” and with the defendant (the driver) and a companion inside. Id. at 656. The engine *722was off. When the defendant admitted possessing a small amount of marijuana, an officer searched the truck to find methamphetamine, which resulted in the defendant’s conviction for a controlled substance. We acknowledged that “potential mobility” would not justify the search, but we continued, “Defendant’s truck was not unoccupied when the officers encountered it.” Id. at 659 (emphasis added). We recognized that it was true that
“[t]he truck was not actually in motion when police encountered it, but to say that it was ‘immobile’ draws too fine a distinction. The truck was ‘mobile’ in that defendant could have driven away at any moment. The fact that defendant had not yet turned the key was merely fortuitous. * * * The search of defendant’s truck was lawful, and the trial court correctly denied his motion to suppress.”
Id. (emphasis added). Unless this court was sorely mistaken or its rationale overruled, Cromwell, involving an occupied vehicle, should guide the case at hand.3
Rather than reject the idea, the Supreme Court borrowed a page from Cromwell when finding that a van “remained mobile” when stopped. In Meharry, a police officer had received a call about the defendant’s erratic driving. 342 Or at 175. As the officer drove out of the police station, he happened to see the defendant’s van pass in front of him. At that time, he had reasonable suspicion to suspect that the defendant was driving under the influence of intoxicants. Id. at 175-76. The defendant drove a block and one-half farther and parked at a convenience store. The officer arrived in time to watch her stagger into the store. Encountering her inside, he saw that she was in a stupor. After she failed field sobriety tests, the officer arrested her and searched her *723van. Id. at 176. The search revealed syringes and medications for other people, leading to a variety of charges. Id. The trial court granted her motion to suppress. On review, the Supreme Court concluded that the van was “mobile” by looking at facts in a broader time frame than when the officer arrived on the scene.4 Id. at 180-81. The court noted that the officer had reasonable suspicion when he first saw the van in motion passing the police station, although he did not then stop the van. Id. at 179. Consistently with our statement in Cromwell, the court continued:
“The search occurred shortly after [the officer] had observed the van in motion and had parked his police car behind her van. Nothing occurred between that time and the search that rendered the van immobile. [The officer] had not impounded the van, and there was no physical or mechanical impediment to the van’s being driven away once [the officer] relinquished control over it. In short, the van remained mobile and the exigency continued.”
Meharry, 342 Or at 180 (emphasis added). The court was unpersuaded by the defendant’s argument that the automobile exception could not apply because the officer had not stopped a moving car. The court responded:
“The issue that defendant’s argument thus poses is whether stopping an otherwise mobile car from resuming its journey (as [the officer] did here) differs for purposes of the automobile exception from causing a moving car to come to a stop (as the officer did in Brown).
“We cannot see a difference, for constitutional purposes, between the two situations. The fact that [the officer] did not have time to effectuate a stop before defendant pulled into the Zip Trip parking lot but instead effectuated a stop by preventing defendant from continuing her journey does not make her van any less mobile, nor does it make it any less likely that her van — and any evidence inside the van — could have been moved once [the officer] relinquished control over it. Rather, the van remained mobile, and the circumstances in this case were as exigent as they were in Brown.”
Id. at 180-81 (emphases added). The court reversed the suppression of the evidence.
*724More recently, in Kurokawa-Lasciak, the Supreme Court reiterated that the contours of the automobile exception had not changed. The fact pattern resembled that in Kock. The defendant was gambling at a casino and was suspected of money laundering. The casino barred him from further cash transactions and posted his photo in cashier cages. The defendant reached through a cage and grabbed his photograph. He drove his van to a nearby gas station and returned to the casino parking lot, parked, and turned off the engine. No officers had seen the van move. The defendant got out of the van and walked toward the casino. A deputy arrived and stopped the defendant when he was about 30 feet away from his van. A trooper arrived and, after discussion, arrested the defendant for theft and disorderly conduct. At some point, the defendant gave his keys to his girlfriend with instructions to lock the van and wait for his return. Id. at 183. The defendant was taken to jail, and his van was left parked at the casino.5 The trooper searched the van and found marijuana, hashish, electronic scales, and $48,000 in cash. Kurokawa-Lasciak, 351 Or at 184.
The trial court granted the defendant’s motion to suppress the evidence. We reversed, concluding broadly that “a vehicle is ‘mobile’ for purposes of the automobile exception as long as it is operable.” Kurokawa-Lasciak, 237 Or App at 497-98 (emphasis added); Kurokawa-Lasciak, 351 Or at 179.
On review, however, the Supreme Court held that we erred in readingMeharry to have represented an “‘expansive definition of the automobile exception,”’ which had “‘evolved’” since Brown and Kock. Kurokawa-Lasciak, 351 Or at 190 (quoting Kurokawa-Lasciak, 237 Or App at 499). The Supreme Court began:
“In this case, we adhere to prior decisions of this court and decide that the ‘automobile exception’ to the warrant requirement of Article I, section 9, of the Oregon Constitution, does not permit a warrantless search of a defendant’s vehicle when the vehicle is parked, immobile, and unoccupied at the time that the police encounter it in connection with a crime.”
*725Id. at 181. The court recalled that Kock had deliberately declined to adopt the federal rule that had deemed a vehicle mobile and applied the automobile exception if the vehicle was simply “‘capable’ of mobility.” Id. at 189. Instead, Kock had determined that Oregon’s automobile exception would not apply when the automobile “‘was parked, immobile and unoccupied.’” Id. at 190 (quoting Kock, 302 Or at 33). Accordingly, the Supreme Court rejected our impression of an “‘expansive definition of the automobile exception!,]”’ which led to “the proposition that ‘a vehicle is “mobile” for purposes of the automobile exception as long as it is operable.’” Id. (quoting Kurokawa-Lasciak, 237 Or App at 497-98).
The Supreme Court explained that, in Meharry, it was important that the police officer had first seen the van while it was passing by. Meharry's reference to operability or to the risk of the van’s departure was not intended to make operability alone sufficient for a warrantless search. Kurokawa-Lasciak, 351 Or at 192-93. In other words, to say that a car has wheels, a tank of gas, and is mechanically sound is not enough to make a car “mobile” for purposes of Oregon’s automobile exception. In Kurokawa-Lasciak, at the critical moment when the trooper first encountered the defendant, he was about 30 feet from his van, and, squarely within the limit described in Kock, the van was “parked, immobile, and unoccupied.” Because those facts were not much different from those in Kock, the Kock limitation remained true. The Supreme Court held that the automobile exception could not justify a warrantless search of a van that was parked, immobile, and unoccupied. Kurokawa-Lasciak, 351 Or at 194.
After Meharry and Kurokawa-Lasciak, the decisions of this court do not suggest that the automobile exception had been narrowed or changed. Rather, our recent cases illustrate the customary understanding of the auto exception. For example, we have suppressed evidence from warrantless searches of vehicles where the officers first realized the connection between the vehicle and a suspected crime at a time later when the vehicle was parked and without a driver behind the wheel. See, e.g., State v. Pirtle, 255 Or App 195, 296 P3d 625 (2013) (refusing to apply the automobile *726exception, although the pickup was moved while police were on the scene, because police did not connect the pickup to a crime until the pickup was, again, parked and unoccupied); State v. Groom, 249 Or App 118, 122, 274 P3d 876, rev den, 352 Or 665 (2012) (refusing to apply the automobile exception where police did not make connection between car and crime until after losing sight of car and later finding car parked with owner and a companion standing outside it and a man in the back seat and where there was no evidence the owner would have given the keys to the passengers or “whether either of them was ready, willing, and able to drive the car (and the evidence) away”).
This court has reversed the suppression of evidence from a warrantless search of a vehicle, when, in classic fashion, an officer stopped a moving vehicle with reasonable suspicion of a crime. In State v. Wiggins, 247 Or App 490, 270 P3d 306 (2011), rev den, 352 Or 33 (2012), the problem was that the deputies did not search until about 25 minutes later. In the meantime, the vehicle had been left parked, unattended, and unoccupied in the driveway of acquaintances. The defendant’s girlfriend had arrived demanding to take the vehicle. We rejected the defendant’s argument that Kurokawa-Lasciak required suppression, and we held that the temporary break in the deputies’ contact with the vehicle did not render the vehicle immobile.
In State v. Finlay, 257 Or App 581, 307 P3d 518, rev den, 354 Or 389 (2013), we borrowed from Meharry. This court rejected the defendant’s argument “that the automobile exception requires a roadside stop of a mobile vehicle.” Id. at 591. We rejoined that the police had first seen the truck when moving, and we added, “Officers prevented defendant’s truck ‘from resuming its journey’ by seizing defendant and his two passengers.” Id. at 592. We held that the automobile exception governed.
Most recently, in State v. Baiz, 268 Or App 401, 342 P3d 161 (2015), we borrowed from Kurokawa-Lasciak. This court concluded that a car was not mobile when encountered by police. We summarized:
“When the responding officers arrived, defendant’s car was parked in a lot behind the bank. The engine was not *727running, and no one occupied the vehicle. Defendant and his keys were not in the car when the officers arrived. The state conceded at trial that the officers had not seen the car move and that they only had a report from the bank manager that the car had arrived at some time in the past. Given that it was parked, immobile, and unoccupied at the time the officer first encountered it in connection with a crime, the car in this case was not ‘mobile’ as required under the automobile exception.”
Id. at 405. We reversed and remanded, holding that the trial court erred in denying the motion to suppress.
In sum, none of these recent cases, including Meharry and Kurokawa-Lasciak themselves, suggests a narrowing of the automobile exception to the point of today’s decision whereby “mobile” becomes strictly synonymous with “moving.”
ANALYSIS
There is an appropriate irony in the fact that Kurokawa-Lasciak began its analysis recognizing that the Court of Appeals had read too broadly by interpreting Meharry so as to view a car to be mobile “‘as long as it is operable.’” Kurokawa-Lasciak, 351 Or at 185-86. Today, the majority reads too narrowly by interpreting Kurokawa-Lasciak as reinterpreting Meharry, so as to view a car as mobile only if seen moving when the police encounter it. It is here where the overcorrection occurs.
The majority interprets Kurokawa-Lasciak as if the Supreme Court had looked back to characterize Meharry and draw from it so as to contrast two separate situations. In one scenario, the majority reads Kurokawa-Lasciak to refer to the first portion of the Meharry facts, where the officer saw defendant’s van drive past before he could catch up with it. The majority reads Kurokawa-Lasciak to say that “[t]he van in Meharry came within the Oregon automobile exception because * * * it was moving.” 269 Or App at 716. In the second scenario, the majority refers to the second portion of the Meharry facts, where the officer caught up with the defendant’s car after she had parked, stepped out, and entered the convenience store. The majority then declares that “the court explained in Kurokawa-Lasciak that the *728status of the van in the parking lot was insufficient to bring the van within the Oregon exception.” 269 Or App at 716 (emphasis added); see also id. at 714-15. From this reading of Kurokawa-Lasciak, the majority is compelled to conclude that the case at hand is an echo of the sorry, second scenario which the Supreme Court has expressly condemned.
The majority’s view may not be an entirely unreasonable, albeit an after-the-fact interpretation that might be extrapolated from the Kurokawa-Lasciak summary of Meharry. But that deconstructionist reinterpretation is not actually to be found in the text of the decision in Kurokawa-Lasciak itself. See Kurokawa-Lasciak, 351 Or at 191-93. The Supreme Court did not treat the facts in Meharry as if the opinion were a contrast of two separate cases being decided.6 The court looked at the whole of the Meharry circumstances, from beginning to end, as one case. Kurokawa-Lasciak did not declare half of the facts in Meharry to be a constitutional violation. Kurokawa-Lasciak did not pose or answer such a hypothetical question about Meharry. Therefore, there is, in reality, no Meharry “half-case” that ought to compel the majority’s conclusion.
Although there is little harm in breaking Meharry into separate hypothetical scenes for analytic discussion, to project an after-the-fact interpretation into the text and then declare the decision-making already expressed in that text serves to deprive the reader of the chance to make an independent interpretation from the text of Meharry. One alternate and appropriate interpretation is that Meharry expanded the time frame to include in consideration evidence shortly before the police arrive at the scene of the vehicle, when other evidence indicates that the vehicle, now found stopped, had just been moving.
For its part, Kurokawa-Lasciak simply rejected the proposition that a vehicle could be searched if it was merely “operable.” Kurokawa-Lasciak, 351 Or at 185, 190, 193-94. *729The decision did not declare that a vehicle must necessarily be caught moving. It did not renounce Meharry, nor cast doubt upon any of our precedent other than our intermediate decision in Kurokawa-Lasciak itself. If the Supreme Court had intended to question or overrule all prior case law applying Oregon’s auto exception, it would have said so. It did not. Meharry and Cromwell are still good law.
To now require that the police see a vehicle in motion, as the majority requires, imposes an arbitrary test that rules out equally strong, objective proof of the same fact. In Meharry, an officer used sense organs to see a van in motion, although he did not reach the van until a minute or two later — a block and a half later — by which time the van had become parked and unoccupied. The search was valid. 342 Or at 175. In this case, an officer used sense organs to see an empty parking area and to see the defendant’s car in the same once-empty spot one minute later. In both cases, the officer’s senses provide objective evidence that the car has been moving just before the officer actually contacts the driver and her vehicle. There is no substantive difference between Meharry and this case. Because a warrant-less search was permitted in Meharry, a warrantless search should be permitted here.
It is unfortunate that the dispute turns on a single word in common usage. As the majority notes, the term “mobile,” in ordinary usage, includes both a thing that is moving and a thing that is capable of moving. See, e.g., Webster’s Third New Int’l Dictionary 1450 (unabridged ed 2002). Yet, despite this more qualitative meaning of “mobile,” the majority reads Kurokawa-Lasciak to say that the “distinction” in a vehicle’s “status” is “strictly binary.” 269 Or App at 714. That is, the majority means a car is either moving or not moving.
To be sure, the term “mobile” includes “moving,” but “mobile” is a less literal term. The term “mobile” cannot mean only “moving.” “Mobile” describes, not just an activity, but a quality. If “mobile” meant moving, then the Supreme Court in Kock would have wasted the word “immobile” when requiring a warrant when a vehicle is “parked, immobile and *730unoccupied.” Kock, 302 Or at 33 (emphasis added). If a car is parked, then it cannot be moving. There would have been no reason to have used the word “immobile” in the phrase. To have used the word “immobile” implies that the term has added meaning.
At the risk of stating the obvious, the term “mobile” is a legal term of constitutional significance developed in case law. See, e.g., Brown, 301 Or at 274 (setting a constitutional standard). Unlike legislation, the term’s character is not to be teased out of a dictionary. Its meaning is reflected in the line of cases recounted above. Oregon’s cases reflect that “mobile” means more than simply “moving” at the moment the police encounter a vehicle. For example, our decision in Cromwell rejected the broad concept of “potential mobility,” but it held that the truck, stopped in the road with a driver at the wheel, “was ‘mobile’ in that defendant could have driven away at any moment.” Cromwell, 109 Or App at 659.
More importantly, the Supreme Court expressed in Meharry that mobility was something that a vehicle retained even when momentarily stopped. The court observed, as we did in Cromwell, that “there was no physical or mechanical impediment to the van’s being driven away once [the officer] relinquished control over it. In short, the van remained mobile and the exigency continued.” Meharry, 342 Or at 180 (emphasis added). Despite the fact the officer blocked the van to prevent it from leaving, “the van remained mobile[.]” Id. at 181. If “mobile” meant only “moving,” then the Supreme Court could not have twice characterized the stopped van as remaining “mobile,” even when the vehicle was actually parked and unoccupied. See id.
Reason requires that “mobile” means those things that a vehicle does when it is actively engaged in use. A vehicle is designed to stop, wait, and go while on its travels. As a traffic engineer would say, a car may “stand” when pausing in its travels to wait at a school’s curb or in an airport’s loading zone. A car may pause and wait only long enough for its driver to complete a lawful transaction or an illicit drug deal. When stopping, standing, or waiting, a running car occupied with a driver at the wheel certainly “remains mobile.”
*731As a rhetorical device, talk of a “bright line” is seductive, because a simple rule would seem easy to articulate. A “bright line,” however, is not a legal principle unto itself sufficient to justify a decision. It is just a metaphor. Recognizing its limitation, our cases speak often of “the so-called bright line.” See, e.g., Kock, 302 Or at 32-33 (emphasis added); Kurokawa-Lasciak, 351 Or at 190 (emphasis added). Although always imperfect, the original use of the term was only meant to distinguish Oregon from the more ambiguous federal standard involving mere operability. Brown, 301 Or at 274 (stressing that the decision is not on federal constitutional grounds).7 In Meharry, Justice Durham observed in a concurring opinion that “mobility” was a “flexible criterion” that remained “controversial.” He recognized that, because facts inevitably vary, “mobile” may turn on more than one fact. He offered that the Brown “decision oversold the notion that it would lead to certainty.” Meharry, 342 Or at 181 (Durham, J., concurring). In other words, it is doubtful that anyone expected to achieve a “bright line” that would avoid uncertainty when a close set of facts falls on it, as does this case.
The hot “bright line” that the majority now adopts is not only unreasonable, it is likely to be problematic. Now that observed motion becomes the test, we should ask, what mischief or uncertainty will follow if police are taught to wait to catch the car in motion (as if that could work)? What ingenuity may be employed to delay or to recharacterize when the critical, first encounter by the police really occurred? The majority’s rule might become a form of laser tag. Writing for the majority in Burr, Judge Edmonds responded, “It makes little sense to interpret the constitutions in a way that requires the officers to permit the vehicle to roll several feet before effecting the search.” State v. Burr, 136 Or App 140, 149, 901 P2d 873, rev den, 322 Or 360 (1995).
*732The majority would suggest that no harm follows a narrowed automobile exception, because police can use the exigency exception. The state, however, did not rely on the exigency exception in this case. Whether or not that was just a poor choice, it is a reminder that one concern of both the exigency exception and its variant, the automobile exception, has always been to avoid the loss of evidence in evanescent circumstances. To narrow the automobile exception risks losing evidence unnecessarily. To narrow the automobile exception is to roll the clock back and create greater uncertainty. To force more reliance on the exigency exception means troubling witnesses, police, defendants, and courts with more arguments founded in case-by-case quarrels over exigent circumstances. In a perfect world, similar circumstance would be decided similarly; in the real world, inconsistent decisions will happen. All that was the headache that Oregon’s automobile exception was intended to prevent in the first place. See Brown, 301 Or at 276-77. Lost evidence and greater uncertainty could ensue as a consequence of the majority’s new standard.
APPLICATION OF THE AUTOMOBILE EXCEPTION
Until now, no case has presented these facts. Perhaps, reasonable disagreement about the proper application of Oregon’s automobile exception is predictable, and, certainly, overcorrection is forgivable. But our case law should have compelled a different answer on these facts.
The undercover officer saw defendant’s Jeep only a minute after it had arrived in the front area of the parking lot. The vehicle’s presence was new. The officer recognized the silver Jeep that the informant had predicted for the transaction, and he witnessed Compton leaning through a window engaging in a transaction. He had a basis to suspect that defendant and the vehicle were involved in crime. The vehicle was not “parked” in any conventional sense of the word. The Jeep was positioned askew across several parking spaces. At most, the Jeep was stopped.
The vehicle was certainly not “unoccupied.” Defendant and her passengers had not left the Jeep, like the defendants in Kock and Kurokawa-Lasciak.
*733From all indications, the presence of the Jeep was temporary, and it was still operating. When police first encountered the Jeep, defendant sat at the steering wheel, the key was in the ignition, and the engine was running. Defendant asked to leave. The Jeep had paused only long enough to accomplish the transaction. Although the officer had not seen the Jeep in motion a minute before, these surrounding facts objectively confirmed that the Jeep was “mobile.”
When first seen, defendant’s Jeep was no less “mobile” than a car pulled up to a drive-up window, a car waiting at a curb for a passenger, or a car stuck in a traffic jam behind an accident. The Jeep was stopped but “mobile” like the truck in Cromwell with its parking lights on, stopped in the middle of the dead-end road. With a shift of gears, the vehicle could have been gone. Just as the court in Meharry observed that “no physical or mechanical impediment” prevented the vehicle’s departure, so, too, defendant’s Jeep “remained mobile.” Meharry, 342 Or at 180 (emphasis added). Like the girlfriend in Wiggins, who demanded to take the defendant’s vehicle, defendant here demanded that her mother take her purse and car before the search would be completed. Because defendant remained in the driver’s seat and readily could “resum [e] [her] journey,” this was not a situation requiring a warrant. Id.
Although these facts are new, the formulation has long been established. Police may search an automobile, which is mobile when encountered, when they have probable cause to believe it contains evidence of a crime. Brown, 301 Or at 276. “Mobile” does not necessarily mean “moving,” insofar as a vehicle “remains mobile” when police encounter it “shortly after” they know it has been moving. Meharry, 342 Or at 180; see Finlay, 257 Or App at 591; Cromwell, 109 Or App at 659. Mobile does not mean mere operability, nor “potential mobility,” but “mobile” is not synonymous with “moving.” Mobility can be demonstrated by immediate circumstances other than just seeing movement at the moment when the police first encounter the vehicle. To be precise, if a vehicle is still operating, with a driver at the steering wheel and the engine running, and police have objective *734evidence that the vehicle has moved recently or will move imminently, then that vehicle “remains mobile.”
In this case, defendant’s Jeep should have been recognized to be “mobile.” It was not “parked, immobile and unoccupied.” See Meharry, 342 Or at 180; Kock, 302 Or at 33. The automobile exception should have applied. The trial court did not err in denying defendant’s motion to suppress. Because the majority reaches the contrary conclusion, I must reluctantly and respectfully dissent.
Ortega, Sercombe, Hadlock, Tookey, and Garrett, J., join in this dissent.

 Apology to Alexander Pope, who wrote, “To err is human, to forgive divine.” Alexander Pope, An Essay on Criticism (1711) reprinted in 1 The Norton Anthology of English Literature 2680 (9th ed 2012).


 State v. Kurokawa-Lasciak, 237 Or App 492, 497-98, 239 P3d 1046 (2010) (vehicle is mobile “as long as it is operable”), rev’d, 351 Or 179, 263 P3d 336 (2011).


 This court made a similar statement a few years later where the facts were a measure or two more challenging than either Cromwell or today’s case. In State v. Burr, 136 Or App 140, 901 P2d 873, rev den, 322 Or 360 (1995), a deputy encountered a pickup truck on the shoulder of the road with four men standing around it. No one occupied the vehicle, and the deputy had no evidence of recent or imminent movement. Nevertheless, upholding a warrantless search, this court stated, “The requirement of mobility was met because defendants could have driven away in the pickup at any moment.” Id. at 150. Judge Armstrong dissented, contending that the automobile exception should not apply unless the deputy had stopped the pickup while moving. Id. at 150-59 (Armstrong, J., dissenting).


 The court referred to Brown as describing the automobile exception as “a subset of the exigent circumstances exception[.]” Meharry, 342 Or at 177.


 The trooper engaged the girlfriend in a discussion about consent to search the van. In our initial decision, we did not reach the question of the validity of her consent, nor did the Supreme Court.


 Often the Supreme Court will take two separate cases and write a single combined opinion in which the facts in two cases are compared or contrasted. See, e.g., State v. Lawson/James, 352 Or 724, 291 P3d 673 (2012) (admissibility of eyewitness identification).


 The majority finds “telling” that Kock had cited California v. Carney, 471 US 386, 105 S Ct 2066, 85 L Ed 2d 406 (1985), as indicative of the broader, federal standard, allowing a search of a stationary but operational vehicle in a public parking lot. 269 Or App at 717-18. The discussion in Kock went no further and made no special mention of the facts in Carney. The Oregon Supreme Court in Kock did not recount that defendant Carney happened to occupy his motor home or that it seems to have been parked a good while (i.e., under police surveillance for an hour and a quarter). Instead, the court in Kock drew its line holding that a warrant was required when a car was “parked, immobile and unoccupied.” 302 Or at 33 (emphasis added).